Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-1953

                          BAHIG F. BISHAY,

                       Plaintiff, Appellant,

                                    v.

 AMERICAN ARBITRATION ASSOC. AND BRIGHTON AVENUE ASSOCS., LLC.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M Gorton, U.S. District Judge]


                                 Before

                    Torruella, Lynch and Lipez,
                          Circuit Judges.



     Bahig F. Bishay on brief pro se.
     John M. Simon, Kay H. Hodge and Stoneman, Chandler & Miller
LLP on brief for appellee American Arbitration Association.
     James S. Singer and Rudolph Friedmann LLP on brief for
appellee Brighton Avenue Associates, LLC.



                            March 27, 2007
           Per Curiam.       We affirm the judgment of dismissal

substantially for the reasons set forth in the magistrate

judge's Report and Recommendation dated April 13, 2006, which

the district judge adopted in an Order dated May 5, 2006.               We

add only the following comments.

           A    commercial   dispute      between   Bahig    Bishay     and

Brighton   Avenue    Associates,    LLC   ("BAA")   was     submitted    to

arbitration conducted by the American Arbitration Association

("AAA").       In due course, a three-member arbitration panel

issued a final award mostly favorable to BAA.               Dissatisfied

with the result, Bishay filed the instant pro se action against

both AAA and BAA, alleging that the award had been "procured by

corruption, fraud, or undue means" within the meaning of the

Federal Arbitration Act ("FAA"), 9 U.S.C. § 10(a)(1).            Federal

jurisdiction was premised on diversity of citizenship.                  Cf.

Bull HN Info. Sys., Inc. v. Hutson, 229 F.3d 321, 328 (1st Cir.

2000) ("the FAA itself does not create a basis for federal

subject matter jurisdiction"). Defendants moved to dismiss for

lack of jurisdiction (among other grounds)--contending that,

because Bishay and BAA were both citizens of Massachusetts, the

requisite "complete diversity of citizenship" was lacking.

Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).                      The

district court agreed and dismissed on that basis.



                                   -2-
              Bishay advances a single challenge to this ruling--

insisting that, because BAA is only a "nominal" party to the

dispute, its citizenship can be disregarded for purposes of

determining diversity.           See, e.g., Navarro Savings Ass'n v.

Lee, 446 U.S. 458, 461 (1980) ("a federal court must disregard

nominal or formal parties and rest jurisdiction only upon the

citizenship      of    real    parties    to    the    controversy").     He

characterizes the instant suit as a simple contract dispute

between himself and AAA.            In his view, he enlisted AAA to

perform a service; AAA failed to do so; and so he is entitled

to a refund of all monies he paid to AAA.

              Yet Bishay's complaint sought much more than a refund

from   AAA;    it     also    requested   a    court   order   vacating   the

arbitration award and directing that his commercial dispute

with BAA be considered de novo by a new arbitration panel

unaffiliated with AAA (or by the court itself). Given that the

award was predominantly in BAA's favor, Bishay is thus mistaken

in arguing that BAA was a nominal party with "no interest in

the controversy."        Salem Trust Co. v. Mfrs.' Finance Co., 264

U.S. 182, 190 (1924); see, e.g., H.D. Corp. of Puerto Rico v.

Ford Motor Co., 791 F.2d 987, 992 (1st Cir. 1986) (noting that

one factor in determining whether citizenship of non-diverse

party can be disregarded is "to what extent a judgment rendered

in the person's absence might be prejudicial" to that party)


                                     -3-
(quoting Fed. R. Civ. P. 19(b)).   We therefore agree with the

district court that complete diversity of citizenship was

absent and that the court consequently lacked jurisdiction.

          Affirmed.




                             -4-